Citation Nr: 0007425	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had military service in the National Guard, 
with a period of initial active duty for training (ACDUTRA) 
from July to November 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disorder.


FINDINGS OF FACT

1.  In a March 1988 rating decision, the RO denied, on the 
merits, the appellant's claim for service connection for a 
psychiatric disorder.  He was notified of that decision in 
March 1988 and did not perfect an appeal.

2.  The evidence received since 1988 in support of the 
appellant's attempt to reopen his claim for service 
connection for an acquired psychiatric disorder is cumulative 
or redundant of evidence previously assembled, does not 
present a more complete picture of the circumstances 
surrounding the origin of the appellant's disability, and/or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.301(a) (1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108 
and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person claiming benefits under laws administered by the 
Secretary of Veterans Affairs (Secretary) must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  A person who does not attain the status of claimant 
has not submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994).  

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).  The term 
"service-connected" means that a disability was incurred or 
aggravated in the line of duty during active military, naval, 
or air service.  38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. 
§ 3.1(k) (1999).  Active military, naval, or air service 
includes (1) active duty; (2) any period of active duty for 
training during which the veteran was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty training during which the 
veteran was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (1999).  Active duty for training 
includes full-time duty performed by members of the National 
Guard of any State.  38 C.F.R. § 3.6(c) (1999).  Inactive 
duty training includes duty (other than full-time duty) 
performed by a member of the National Guard of any State.  
38 C.F.R. § 3.6(d) (1999).  Therefore, an individual can be 
service-connected for an injury incurred during inactive 
service, but not for a disease.  See VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).

Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); see also Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).

The appellant initially filed a claim for service connection 
for a psychiatric disorder in July 1987.  He indicated that 
his nervous disorder began in December 1986. 

The appellant had a period of ACDUTRA from July to November 
1986.  The determinative question, therefore, as to whether 
the appellant served in the "active military, naval, or air 
service," is (1) whether during any period of active duty 
for training he was disabled from a disease or injury 
incurred in or aggravated in line of duty, or (2) whether 
during any period of inactive active duty for training he was 
disabled from an injury incurred in or aggravated in line of 
duty.  His service medical records showed no complaints of or 
treatment for psychiatric symptomatology. 

The RO obtained the appellant's private medical records from 
St. Joseph's Hospital for hospitalization from February to 
March 1987, Elmira Psychiatric Center for hospitalization 
from March to April 1987, and United Health Services for 
hospitalization from April to May 1987.  The appellant was 
apparently first hospitalized at St. Joseph's in December 
1986 following a suicide attempt.  He made several more 
suicide attempts in the early months of 1987.  He had a long 
history of depression since he was fourteen years old, and he 
had a history of behavioral problems as a teenager, including 
truancy and illegal activities.  It was noted that he had 
initially received psychological counseling when he was eight 
or ten years old and then again in the early 1980s.  He also 
had a positive history of substance abuse since he was a 
teenager.  These records indicate that the appellant was 
involved in homosexual activities prior to service, and he 
claimed that a superior officer in the National Guard had 
tried to involve him in homosexual activities, which had 
terrified and panicked him.  He also had some flashbacks.  
From November 1986, he became severely depressed, and these 
records indicated that the "precipitating" incident for his 
depression was the sexual advance in November 1986.  It was 
also noted that after the attempted sexual assault during 
service, he had probably had flashbacks to his previous 
experiences which developed into a panic situation that then 
led to depression.  Another examiner indicated that the 
incident in the National Guard had led to anxiety and a 
serious suicide attempt.  Diagnoses included recurrent major 
depression with psychotic features, cannabis delusional 
disorder, schizophreniform disorder, and various personality 
disorders including schizoid, passive-aggressive, and 
avoidant.

A March 1988 rating decision denied service connection for a 
psychiatric disorder.  The RO concluded that this condition 
was not incurred in or aggravated by the appellant's period 
of inactive duty for training with the National Guard.  It 
was also noted that the presumptive provisions of 38 C.F.R. 
§ 3.307 did not apply.  A decision of a duly-constituted 
rating agency or other agency of original jurisdiction is 
final and binding as to all field offices of the Department 
as to written conclusions based on evidence on file at the 
time the appellant is notified of the decision.  38 C.F.R. 
§ 3.104(a) (1999).  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  The appellant has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  

A letter from the RO, advising the appellant of that decision 
and of appellate rights and procedures, was issued in March 
1988.  In September 1989, the appellant submitted a notice of 
disagreement with the 1988 rating decision.  In October 1989, 
the RO informed him that his notice of disagreement was not 
timely.  As indicated above, a notice of disagreement must be 
filed within one year from notification of the decision.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  In the circumstances of 
this case, a timely notice of disagreement was not filed with 
the March 1988 denial of the appellant's claim.  38 C.F.R. 
§§ 20.201 and 20.301(a) (1999).  Therefore, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991).

In February 1997, the appellant again filed a claim for 
service connection for a psychiatric disorder.  In order to 
reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

At the time of the rating decision on appeal, the definition 
of material evidence was that enunciated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) ("a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
final decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.  It is 
not necessary to remand this claim because no prejudice to 
the appellant results from the Board's consideration of this 
claim under the provisions of Hodge.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The statement of the case 
clearly indicates that, although the now-invalid definition 
of "material" was cited, the correct regulation was also 
cited and considered.  The evidence was rejected as not new 
and material not because it did not present a "reasonable 
possibility" of changing the prior outcome, but because "it 
essentially duplicated evidence which was previously 
considered and is merely cumulative."

The evidence received subsequent to March 1988 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since March 1988, the following 
evidence has been received:  (1) the appellant's contentions; 
(2) a statement from his mother; (3) a copy of a letter from 
Albert Chen, M.D., dated in January 1987; and (4) private 
medical records from United Health Services, Elmira 
Psychiatric Center, and St. Joseph's Hospital.

To the extent that the appellant contends that he has a 
psychiatric disorder as a result of his military service, 
particularly the alleged sexual assault, this evidence is not 
new.  Prior to 1988, he had made statements concerning such 
allegations.  His allegations as to the sexual advances of a 
superior officer were detailed in the private medical records 
associated with the claims file in 1988.  He has not 
submitted any new contentions regarding this claim; he has 
merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the March 1988 rating decision and is not 
new for purposes of reopening a claim.

The statement from the appellant's mother is also not new.  
Her statement merely discusses the history reported by the 
appellant as to the alleged in-service sexual assault and his 
early psychiatric treatment after suicide attempts in 1986 
and 1987.  This evidence is cumulative of evidence associated 
with the claims file at the time of the March 1988 rating 
decision because the prior evidence extensively documented 
the appellant's allegations of sexual assault during service, 
as well as his psychiatric hospitalizations just after his 
period of active duty for training.  Her statement adds 
nothing new to this evidence.

Many of the private medical records are also not new.  When 
this claim was originally adjudicated in 1988, of record were 
hospitalization records from United Health Services, Elmira 
Psychiatric Center, and St. Joseph's Hospital showing 
hospitalizations between February and May 1987 for 
psychiatric disorders. The majority of the documents 
submitted by the appellant in 1997 are exact copies of 
documents previously obtained.  There were no new documents 
from St. Joseph's Hospital or from Elmira Psychiatric Center 
for hospitalization in 1987.  Although there were some new 
pages from United Health Services, they contained exactly the 
same information as the documents previously obtained.  In 
other words, the "new" pages did not contain new 
information.  Therefore, all records concerning 
hospitalization in 1987 are either duplicative or cumulative 
of evidence associated with the claims file at the time of 
the March 1988 rating decision and are not new for purposes 
of reopening a claim.

The letter from Dr. Chen dated in January 1987 is also not 
new.  That letter indicated that the appellant was 
hospitalized for treatment.  The records previously obtained 
already established that fact.  Therefore, this letter is 
cumulative of evidence associated with the claims file at the 
time of the March 1988 rating decision and is not new for 
purposes of reopening a claim.

Therefore, the only new evidence received since 1988 consists 
of the appellant's records from Elmira Psychiatric Center for 
hospitalization in 1996 and 1997.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the appellant has not submitted 
material evidence.  As discussed above, the majority of the 
evidence is not new, in that it is duplicative and/or 
cumulative of evidence considered by the RO in 1988.  This 
includes the appellant's contentions, the statement from his 
mother, and all records concerning hospitalizations in 1987.  
The new evidence, which consists of records from Elmira 
Psychiatric Center for hospitalization in 1996 and 1997, 
merely show that the appellant continues to suffer from 
psychiatric disorder(s).  His past history is noted to 
include flashbacks, homosexual ideations, prior suicide 
attempts, and a long history of psychiatric illness dating 
back to 1986.  It was noted in the discharge summary for 
hospitalization from December 1996 to February 1997 that the 
appellant "was admitted to St. Joseph's Hospital directly 
from the military outfit because he had an acute homosexual 
panic and psychosis."  

Although these records are new, in that they were not 
previously of record, they add little, if anything, to the 
voluminous evidence that was of record in 1988.  They are 
certainly not so significant that they require 
reconsideration of the appellant's claim.  These records are 
not significant because they merely repeat the appellant's 
allegations and his psychiatric history.  Although such 
records are relevant, in that they show treatment for the 
claimed condition, they are not significant.  The fact that 
the appellant continues to suffer from a psychiatric disorder 
is not material in this case because there are no new 
opinions from medical professionals as to the etiology of the 
appellant's post-service psychiatric disorder(s).  The recent 
treatment alone, then, is not so significant that it requires 
reopening of this claim.

Essentially, from his initial claim, the appellant has 
asserted that he was sexually assaulted during his period of 
active duty for training and that this led to his post-
service psychiatric disorder(s).  The evidence of record in 
1988 documented these allegations, as well as indicated that 
this alleged incident was the "precipitating" factor in the 
appellant's subsequent depression.  This medical evidence was 
expressly rejected by the RO in 1988, and that decision is 
final absent a finding of clear and unmistakable error.  The 
appellant has at no time raised a claim of clear and 
unmistakable error.  Although the Board may have decided 
differently based on the evidence that was of record in 1988, 
the status of his claim at this time is that he must submit 
new and material evidence to reopen this claim.  As discussed 
above, the overwhelming majority of the evidence he has 
submitted is not new, and the new evidence is not 
significant. 

The appellant's contentions, as well as those of his mother, 
that he has a psychiatric disorder that began as a result of 
being sexually assaulted during his period of active duty for 
training are neither material nor competent evidence.  Even 
accepting these statements as true, the appellant and his 
mother do not have the medical expertise to render a 
probative opinion as to medical diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Accordingly, in light of the fact that the appellant is not a 
"veteran" as defined by applicable law and VA regulations, 
basic eligibility for service connection has not been 
established.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  In the absence of documented 
disability from injury or disease during his period of 
ACDUTRA, it cannot be said that he was disabled from a 
disease or injury incurred in or aggravated in the line of 
duty.  Since he does not meet the legal requirements for 
basic eligibility for service connection, i.e., status as a 
"veteran" with qualifying service, he is not entitled to 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, 
as he has argued.  Although he was diagnosed with psychiatric 
disorders within a year of his discharge from ACDUTRA, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
not available to him because he has not met the active 
military service requirement.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-478 (1991).

The Board finds that the evidence received subsequent to 
March 1988 is not new and material and does not serve to 
reopen the appellant's claim for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for an acquired 
psychiatric disorder, the claim is not reopened, and the 
appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

